Mr. Presiding Justice Baume delivered the opinion of the court. 4. Appeal and error, § 1802*—when reversal with finding of fact proper. On appeal from a judgment in favor of plaintiff in a suit for wrongful death, held it was the duty of the Appellate Court to reverse the judgment with a finding of fact, where there was no evidence to show that the decedent was in the exercise of due care for his own safety, or proof of any facts or circumstances from which due care on his part might he inferred.